Citation Nr: 0629304	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to April 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran is service-connected for residuals of 
fractured skull, evaluated as 50 percent disabling; 
encephalopathy, post-concussion syndrome, evaluated as 30 
percent disabling; defective vision, evaluated as 20 percent 
disabling; degenerative arthritis of the left shoulder, 
evaluated as 20 percent disabling; moderate wound of muscle 
group IV on the left, evaluated as 10 percent disabling; and, 
defective hearing with tinnitus on the right, evaluated as 10 
percent disabling. 

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
November 2004, prior to the initial unfavorable AOJ decision 
issued in January 2005.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the November 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  The notice further informed 
the veteran of the evidence necessary to establish 
entitlement to a TDIU rating.  Pertinent to the fourth 
element, the November 2004 letter advised the veteran that, 
if he had any evidence in his possession that pertained to 
his claim, to send it to VA.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his total rating claim in the VCAA notice letter of November 
2004, but the letter did not provide notice of the type of 
evidence necessary to establish an effective date if, in 
fact, a TDIU rating was granted.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for a TDIU rating, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records and June 2004 and December 2004 VA examinations were 
reviewed by both the RO and the Board in connection with the 
adjudication of this claim.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  
Moreover, the veteran was provided with VA examinations in 
June 2004 and December 2004 in order to assess the current 
severity of his service-connected disabilities and their 
impact on his employability.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to evaluate the veteran's claim without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

The veteran contends that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2005).

The veteran is service-connected for residuals of fractured 
skull, evaluated as 50 percent disabling; encephalopathy, 
post-concussion syndrome, evaluated as 30 percent disabling; 
defective vision, evaluated as 20 percent disabling; 
degenerative arthritis of the left shoulder, evaluated as 20 
percent disabling; moderate wound of muscle group IV on the 
left, evaluated as 10 percent disabling; and, defective 
hearing with tinnitus on the right, evaluated as 10 percent 
disabling.  His combined total rating is 80 percent.  As the 
veteran has more than two service-connected disabilities and 
his residuals of fractured skull is evaluated at 50 percent, 
with sufficient additional disability to bring his combined 
rating to 80 percent, the Board finds that he meets the 
threshold schedular criteria.  

As such, the remaining inquiry is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of such service-connected disabilities.  In this 
regard, the Board notes that on his September 2004 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated that his service-
connected disabilities of fractured skull, concussion 
syndrome encephalopathy, defective vision, and right 
defective hearing with tinnitus rendered him unemployable.  
He further indicated that he last worked full time December 
31, 1987, and had become too disabled to work in January 
1998.  The veteran reported that he last worked for 30+ hours 
a week at Grand Forks Supply Now Carquest stocking parts and 
performing other tasks from 1988 to 1996.  He indicated that 
he did not leave his last job due to his disability and that 
he had not tried to obtain employment since he became too 
disabled to work.  The veteran stated that he had completed 
seven years of grade school education, but received no 
additional education and training before or after he became 
too disabled to work.  Also, at his July 2005 informal 
conference, the veteran contended that he had to quit working 
for the auto parts company as a result of pain and headaches.  

However, despite the veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

VA treatment records dated from April 1996 through July 2004 
reflect treatment for both service-connected and nonservice-
connected disabilities.  In May 2000, it was noted that the 
veteran was a retired salesman.  However, such records fail 
to show that the veteran's service-connected disabilities 
render him unemployable. 

At the veteran's June 2004 VA examinations, conducted to 
assess the current severity of his service-connected 
disabilities for rating purposes, he reported that he had 
been a salesman for Grand Forks Supply and was retired.  It 
was noted that he lived alone and independently, requiring no 
help with any of his activities of daily living.  Also, 
pertinent to the veteran's left shoulder, the examiner 
reported that he was limited in terms of what he could do 
with his left arm working above his head, but such 
circumstance did not occur at the present time, since his 
retirement.

At the veteran's December 2004 VA general medical 
examination, he indicated that he had worked for Grand Forks 
Supply from 1948 to 1988 and at Carquest from 1988 to 1992.  
The examiner noted the veteran's pertinent medical history of 
his service-connected disabilities, as well as his current 
complaints.  The examiner also assessed the severity of the 
veteran's nonservice-connected disabilities.  It was reported 
that the veteran was able to walk one to two blocks, but then 
had to rest as a result of his arthritic condition.  He was 
still able to drive, but rested very 30 to 45 minutes as his 
back and knees bothered him and he needed to rest his eyes.  
The examiner performed a physical examination, to include 
diagnostic tests, and then provided diagnoses as pertinent to 
both the veteran's service-connected and nonservice-connected 
disabilities, to include visual field cut, status post-left 
rotator cuff repair, mechanical low back pain due to 
osteoarthritis, and status post-left knee arthroplasty.  In 
conclusion, the examiner determined that the veteran's 
service-connected conditions of visual field cut and 
headaches, which had been present and stable for 60+ years, 
and left shoulder rotator cuff tear, status post-repair, 
would not be enough to preclude him from gainful employment.  
While the December 2004 VA general medical examiner indicated 
that she could not comment on the veteran's hearing 
disability, the Board notes that the veteran was diagnosed in 
June 2004 with mild to profound sensorineural hearing loss on 
the right and mild to severe sensorineural hearing loss on 
the left with constant bilateral tinnitus.  Also, at the 
December 2004 VA examination, the veteran reported that, due 
to his hearing loss, he had difficulty communicating on the 
phone.  However, there is no evidence that his hearing 
difficulties solely or in combination with his other service-
connected disabilities render him unemployable.   

Upon a review of the evidence of record, the Board notes that 
the veteran did not stop working as a result of his service-
connected disabilities.  Rather, he retired after working 
steadily for approximately 50 years.  Moreover, the medical 
evidence of record fails to demonstrate that the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.  Specifically, 
while the veteran's activities of daily living are limited 
due to his arthritic condition and his eye disability, he is 
still able to function independently.  Also, the December 
2004 VA examiner concluded that the veteran's service-
connected disabilities were not of a severity so as to 
preclude him from gainful employment.

As such, the Board finds that a preponderance of the evidence 
supports the finding that the veteran's service-connected 
disabilities of residuals of fractured skull; encephalopathy, 
post-concussion syndrome; defective vision; degenerative 
arthritis of the left shoulder; moderate wound of muscle 
group IV on the left; and, defective hearing with tinnitus on 
the right do not render him unable to secure and follow a 
substantially gainful occupation and, therefore, he is not 
entitled to a TDIU rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to a TDIU 
rating, the doctrine is not applicable in the instant appeal 
and his claim must be denied.  Id.   


ORDER

A TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


